Garnett, P. J". The judgment of the court below is assailed because appellee, the plaintiff, was permitted to introduce evidence of damage which he claimed to have suffered after the suit was brought. The action was for malicious prosecution, the declaration charging appellant with causing appellee’s arrest on a charge of larceny. The evidence complained of tended to show that after the suit was commenced and before the trial the plaintiff was unable, on account of the charge made against him by defendant, to procure steady employment, as he had formerly done, in his trade as plasterer and bricklayer. Sutherland, in his work on Damages, Vol. I, p. 187, says: “ It is not essential, however, that all the injurious effects of the act which constitutes the cause of action, should have been developed and suffered before suit; it is immaterial to the right to recover for them, when the effects manifest themselves with reference to the time of bringing suit. * * * The actual effects done to the time of the trial are provable.” See also Cooper v. Bandall, 59 Ill. 321. There was evidence tending to support the verdict on the matei’ial points of inquiry, and we fail to discover that it so decidedly preponderates in favor of the appellant on the question of probable cause, as to require interference by this court. There is no error and the judgment is affirmed. Judgtnent affirmed.